                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

NORMA LOUISE COTHREN                                                        PLAINTIFF

v.                        Case No. 4:17-cv-00674 BSM


SOCIAL SECURITY ADMINISTRATION,                                          DEFENDANT
Commissioner


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 25th day of March 2020.




                                                 UNITED STATES DISTRICT JUDGE
